 

Exhibit 10.1

 

 

MARINEMAX, INC.

 

AMENDED 2008 EMPLOYEE STOCK PURCHASE PLAN

 

ARTICLE I

 

PURPOSE

 

1.1  Name.  This Stock Purchase Plan shall be known as the MarineMax 2008
Employee Stock Purchase Plan (the “Plan”).

 

1.2  Purpose.  The Plan is intended to provide a method whereby employees of
MarineMax, Inc., a Florida corporation (the “Company”), and one or more of its
Subsidiary Corporations will have an opportunity to acquire a proprietary
interest in the Company through the purchase of shares of the Common Stock of
the Company.

 

1.3  Qualification.  It is the intention of the Company to have the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Code. The
provisions of the Plan shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

 

ARTICLE II

 

 

DEFINITIONS

 

2.1  Base Pay.  “Base Pay” shall mean all annual cash compensation received by
an Employee. If any Offering is a six-month Offering, the Base Pay shall be
divided by one-half.

 

2.2  Code.  “Code” shall mean the Internal Revenue Code, as amended.

 

2.3  Closing Price.  “Closing Price” shall have the meaning set forth in
Section 6.2.

 

2.4  Committee.  “Committee” shall have the meaning set forth in Section 11.1.

 

2.5  Employee.  “Employee” shall mean any person who is customarily employed on
a full-time or part-time basis by the Company and is regularly scheduled to work
more than 20 hours per week.

 

2.6  Offering.  “Offering” shall have the meaning set forth in Section 4.1.

 

2.7  Offering Commencement Date.  “Offering Commencement Date” shall have the
meaning set forth in Section 4.1.

 

2.8  Offering Termination Date.  “Offering Termination Date” shall have the
meaning set forth in Section 4.1.

 

2.9  Option.  “Option” shall have the meaning set forth in Section 6.1.

 

2.10  Option Price.  “Option Price” shall have the meaning set forth in
Section 6.2.

 

2.11  Participating Company.  “Participating Company” shall mean the Company and
such Subsidiary Corporations as may be designated from time to time by the Board
of Directors of the Company.

 

2.12  Participant.  “Participant” shall have the meaning set forth in
Section 3.4.

 

2.13  Participation Amount.  “Participation Amount” shall have the meaning set
forth in Section 5.1.

 

2.14  Stock.  “Stock” shall mean the Common Stock of the Company, par value
one-tenth of one cent ($.001 per share).

 

2.15  Subsidiary Corporation.  “Subsidiary Corporation” shall mean any present
or future corporation which

 

--------------------------------------------------------------------------------

 

would be a “subsidiary corporation” of the Company, as that term is defined in
Code Section 424.

ARTICLE III

 

 

ELIGIBILITY AND PARTICIPATION

 

3.1  Initial Eligibility.  Any Employee who shall have completed one year of
continuous employment with a Participating Company and is employed by a
Participating Company on the date such Employee’s participation in the Plan is
to become effective shall be eligible to participate in Offerings under the Plan
that commence on or after such one-year employment period has concluded. Any
corporation that becomes a Subsidiary Corporation after the initial Offering
Commencement Date shall become a Participating Company only upon the decision of
the Board of Directors of the Company to designate such Subsidiary Corporation
as a Participating Company and to extend the benefits of the Plan to its
eligible Employees.

 

3.2  Leave of Absence.  For purposes of participation in the Plan, a person on
leave of absence shall be deemed to be an Employee for the first 90 days of such
leave of absence and such Employee’s employment shall be deemed to have
terminated at the close of business on the 90th day of such leave of absence
unless such Employee shall have returned to regular full-time or part-time
employment (as the case may be) prior to the close of business on such 90th day.
Termination by a Participating Company of any Employee’s leave of absence, other
than termination of such leave of absence on return to full time or part time
employment, shall terminate an Employee’s employment for all purposes of the
Plan and shall terminate such Employee’s participation in the Plan and right to
exercise any Option.

 

3.3  Restrictions on Participation.  Notwithstanding any provision of the Plan
to the contrary, no Employee shall be granted an Option to participate in the
Plan:

 

(a) if, immediately after the grant, such Employee would own Stock, and/or hold
outstanding Options to purchase Stock, possessing five percent or more of the
total combined voting power or value of all classes of Stock of the Company (for
purposes of this paragraph, the rules of Section 424(d) of the Code shall apply
in determining Stock ownership of any Employee); or

 

(b) which permits such Employee’s rights to purchase Stock under all employee
stock purchase plans of the Company and all Participating Companies to accrue at
a rate that exceeds $25,000 in fair market value of the Stock (determined at the
time such Option is granted) for each calendar year in which such Option is
outstanding.

 

3.4  Commencement of Participation.  An eligible Employee may become a
participant (“Participant”) by completing the enrollment forms prescribed by the
Committee (including a purchase agreement and a payroll deduction authorization)
and filing such forms with the designated office of the Company prior to the
Offering Commencement Date for the next scheduled Offering. Payroll deductions
for a Participant shall commence on the next scheduled Offering Commencement
Date when such Participant’s authorization for a payroll deduction becomes
effective and shall continue in effect for the term of this Plan, except to the
extent such payroll deduction is changed in accordance with this Section 3.4 or
terminated in accordance with Article 8. Subject to Section 5.4 , a Participant
may, at any time, increase or decrease the rate of, or cease, the Participant’s
payroll deductions by filing the appropriate form with the designated office of
the Company and such change shall become effective as of the next applicable
Offering Commencement Date.

 

ARTICLE IV

 

 

OFFERINGS

 

4.1  Annual Offerings.  The Plan will be implemented by up to ten annual
offerings (“Offerings”) of the Company’s Stock beginning on the 1st day of
October in each of the years 2008 through 2027, with each Offering terminating
on September 30 of the next year; provided, however, that each annual Offering
may, in the discretion of the Committee exercised prior to the commencement
thereof, be divided into two six-month Offerings commencing respectively, on
October 1 and April 1, and terminating six months thereafter. As used in the
Plan, “Offering Commencement Date” means the October 1 or April 1, as the case
may be, on which the particular Offering begins and “Offering Termination Date”
means the March 31 or September 30, as the case may be, on

 

--------------------------------------------------------------------------------

 

which the particular Offering terminates. Any decision of the Committee to
adjust the number of shares of Stock in

an Offering must be made prior to the Offering Commencement Date of that
Offering.

 

 

ARTICLE V

 

 

PAYROLL DEDUCTIONS

 

5.1  Percentage of Participation.  At the time an Employee files authorization
for payroll deductions and becomes a Participant in the Plan, the Employee shall
elect to have deductions made from the Employee’s pay on each payday during the
time the Employee is a Participant in an Offering. Such deductions shall be an
amount equal to the Employee’s Participation Amount divided by the number of
payroll periods occurring during the Offering. An Employee’s “Participation
Amount” shall equal the rate of 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 percent (as
elected by the Employee) times such Employee’s Base Pay in effect at the
Offering Commencement Date of such Offering; provided, however, that prior to
any Offering Commencement Date, the Committee shall have the discretion to limit
deductions to less than 10 percent (but no less than 5 percent) for any
Offering.

 

5.2  Calculation of Base Pay.  An Employee’s Base Pay as of an Offering
Commencement Date and whether an Employee is “part-time” shall be determined in
the discretion of the Committee based on the provisions of this Plan. In
calculating an Employee’s normal weekly rate of pay under this Section 5.2,
retroactive adjustments occurring during an Offering that are retroactive to the
last day prior to the Offering Commencement Date of that particular Offering
shall be taken into account. In addition, if an Employee’s Base Pay includes
commissions, the Committee may set such Employee’s Base Pay based upon
commission averages and standards as determined in the discretion of the
Committee.

 

5.3  Participant’s Account.  All payroll deductions made for a Participant
pursuant to this Article 5 shall be credited to such Participant’s account under
the Plan. A Participant may not make any separate cash payment into such account
except when on leave of absence and then only as provided in Section 5.5.

 

5.4  Changes in Payroll Deductions.  A Participant may discontinue participation
in the Plan as provided in Article 8, but no other change can be made during an
Offering and, specifically, a Participant may not alter the amount of such
Participant’s payroll deductions for that Offering.

 

5.5  Leave of Absence.  If a Participant goes on a leave of absence, such
Participant shall have the right to elect: (a) to withdraw the balance in such
Participant’s account pursuant to Section 8.1 hereof, or (b) to discontinue
contributions to the Plan but remain a Participant in the Plan, or remain a
Participant in the Plan during such leave of absence, authorizing deductions to
be made from payments by the Company to the Participant during such leave of
absence and undertaking to make cash payments to the Plan at the end of each
payroll period to the extent that amounts payable by the Participating Company
to such Participant are insufficient to meet such Participant’s authorized Plan
deductions.

 

ARTICLE VI

 

 

GRANTING OF OPTION

 

6.1  Number of Option Shares.  On each Offering Commencement Date, a Participant
shall be deemed to have been granted an option (“Option”) to purchase a maximum
number of shares of Stock equal to the Participation Amount with respect to such
Participant, divided by the Option Price, determined as provided in Section 6.2
hereof.

 

6.2  Option Price.  The “Option Price” of Stock for each Offering shall be the
lower of (a) 85% of the Closing Price of the Stock on the Offering Commencement
Date, or (b) 85% of the Closing Price of the Stock on the Offering Termination
Date. The “Closing Price” of the Stock as to a particular day shall be the
closing price of the Stock as reported for such day in the Wall Street Journal
or in such other source as the Committee deems reliable. If the Stock is not
traded on the New York Stock Exchange or other principal exchange or market on
which it is authorized or listed for trading on the Offering Commencement Date
and/or Offering Termination Date, as the case may be, the Closing Price for the
Stock as to either of such dates on which such trading did not occur shall be
the

 

--------------------------------------------------------------------------------

 

Closing Price on the nearest prior business day on which trading did occur.

 

 

 

ARTICLE VII

 

 

EXERCISE OF OPTION

 

7.1  Automatic Exercise.  Unless a Participant gives written notice to the
Company as hereinafter provided, such Participant’s Option for the purchase of
Stock granted under Section 6.1 hereof will be deemed to have been exercised
automatically on the Offering Termination Date applicable to such Offering for
the purchase of the number of full shares of Stock that the accumulated payroll
deductions in such Participant’s account at that time will purchase at the
applicable Option Price (but not in excess of the number of shares for which
Options have been granted to the Employee pursuant to Section 6.1 hereof).

 

7.2  Fractional Shares.  Fractional shares will not be issued under the Plan and
any accumulated payroll deductions that would have been used to purchase
fractional shares will be, at the option of the Committee, either (a) returned
(without interest) to the Participant promptly following the termination of an
Offering, or (b) added to the Participation Amount for such Participant and held
for the purchase of Stock in connection with the next Offering; provided,
however, that such amount (without interest) shall be refunded to any
Participant who provides the Company with a written request for a refund prior
to the use of such amount to purchase Stock at the end of the next Offering.

 

7.3  Transferability of Option.  During a Participant’s lifetime, Options held
by such Participant shall be exercisable only by such Participant.

 

7.4  Delivery of Stock.  As promptly as practicable after the Offering
Termination Date of each Offering, the Company will deliver to each Participant,
as appropriate, the Stock purchased upon exercise of such Participant’s Option.
All Stock delivered to each Participant will contain a restriction stating that
such Stock is restricted from being transferred for a period of one year from
the date of issuance unless the Committee otherwise consents. The Committee may
withhold its consent to any such transfer in its absolute and sole discretion.
Any transfer in violation of the legend placed on each such stock certificate
shall be void ab initio. In no event, however, shall Stock be forfeited for
violation of the transfer restriction.

 

ARTICLE VIII

 

 

WITHDRAWAL

 

8.1  In General.  At any time prior to the last five days of an Offering, a
Participant may withdraw payroll deductions credited to such Participant’s
account under the Plan by giving written notice to the designated office of the
Company, which withdrawal notice shall be in form and substance as decided by
the Committee. All of the Participant’s payroll deductions credited to the
Participant’s account will be paid to the Participant promptly after receipt of
such Participant’s notice of withdrawal, and no further payroll deductions will
be made from the Participant’s pay during such Offering or during any subsequent
Offering unless the Participant re-enrolls as provided in Section 8.2 hereof.
The Company may, at its option, treat any attempt by a Participant to borrow on
the security of such Participant’s accumulated payroll deductions as an election
to withdraw such deductions.

 

8.2  Effect on Subsequent Participation.  An Employee’s withdrawal from any
Offering will not have any effect upon such Employee’s eligibility to
participate in any succeeding Offering or in any similar plan that may hereafter
be adopted by the Company. In order to be eligible for a subsequent Offering;
however, an Employee who has withdrawn from an Offering must satisfy the
requirements of Section 3.4 hereof prior to the Offering Commencement Date of
such subsequent Offering.

 

8.3  Termination of Employment.  Upon termination of a Participant’s employment
for any reason, including retirement (but excluding death or permanent
disablement while in the employ of a Participating Company or continuation of a
leave of absence for a period beyond 90 days), the payroll deductions credited
to such Participant’s

 

--------------------------------------------------------------------------------

 

account will be returned to the Participant, or, in the case of the
Participant’s death subsequent to the termination of such Participant’s
employment, to the person or persons entitled thereto under Section 12.1 hereof.

 

8.4  Termination of Employment Due to Death.  Upon termination of a
Participant’s employment because of death or permanent disablement, the
Participant or Participant’s beneficiary (as defined in Section 12.1 hereof)

shall have the right to elect, by written notice given to the designated office
of the Company prior to the earlier of the Offering Termination Date or the
expiration of a period of 60 days commencing with the termination of the
Participant’s employment, either:

 

(a) to withdraw all of the payroll deductions credited to the Participant’s
account under the Plan; or

 

(b) to exercise the Participant’s Option on the next Offering Termination Date
and purchase the number of full shares of Stock that the accumulated payroll
deductions in the Participant’s account at the date of the Participant’s
cessation of employment will purchase at the applicable Option Price, and any
excess in such account will be returned to said beneficiary, without interest.

 

In the event that no such written notice of election shall be duly received by
the designated office of the Company, the beneficiary shall automatically be
deemed to have elected, pursuant to paragraph (b), to exercise the Participant’s
Option.

 

8.5  Leave of Absence.  A Participant on leave of absence shall, subject to the
election made by such Participant pursuant to Section 5.5 hereof, continue to be
a Participant in the Plan so long as such Participant is on continuous leave of
absence. A Participant who has been on leave of absence for more than 90 days
and who therefore is not an Employee for the purpose of the Plan shall not be
entitled to participate in any Offering commencing after the 90th day of such
leave of absence. Notwithstanding any other provisions of the Plan, unless a
Participant on leave of absence returns to regular full time or part time
employment with the Company at the earlier of: (a) the termination of such leave
of absence, or (b) three months after the 90th day of such leave of absence,
such Participant’s participation in the Plan shall terminate on whichever of
such dates first occurs.

 

ARTICLE IX

 

 

INTEREST

 

9.1  Payment of Interest.  No interest will be paid or allowed on any money paid
into the Plan or credited to the account of any Participant, including any
interest paid on any and all money which is distributed to a Participant or such
Participant’s beneficiary pursuant to the provisions of Sections 7.2, 8.1, 8.3,
8.4 and 10.1 hereof.

 

ARTICLE X

 

 

STOCK

 

10.1  Maximum Shares.  The maximum number of shares of Stock that shall be
issued under the Plan, subject to adjustment upon changes in capitalization of
the Company as provided in Section 12.4 hereof, shall be 1,500,000 shares plus
the number of shares reserved for issuance under the Company’s 1998 Employee
Stock Purchase Plan (the “1998 Plan”) that are not purchased as of the
expiration date of the 1998 Plan. If the total number of shares for which
Options are exercised on any Offering Termination Date in accordance with
Article 6 exceeds the maximum number of shares for the applicable Offering, the
Company shall make a pro rata allocation of the shares available for delivery
and distribution in as nearly a uniform manner as shall be practicable and as
the Committee shall determine to be equitable, and the balance of payroll
deductions credited to the account of each Participant under the Plan shall be
returned to such Participant as promptly as possible.

 

10.2  Participant’s Interest in Option Stock.  A Participant will have no
interest in Stock covered by such Participant’s Option until such Option has
been exercised.

 

10.3  Issuance of Shares.  The shares issued upon the exercise of any such
Option may be, as the Committee may from time to time determine: (i) unissued
shares of Stock, (ii) shares of Stock now held as treasury shares; or

 

--------------------------------------------------------------------------------

 

(iii) shares of Stock subsequently acquired by the Company, including, without
limitation, shares of Stock purchased in the open market by the Company.

 

10.4  Registration of Stock.  Stock to be delivered to a Participant under the
Plan will be registered in the name of the Participant, or, if the Participant
so directs by written notice to the designated office of the Company

prior to the Offering Termination Date applicable thereto, in the names of the
Participant and the Participant’s spouse, in the form and manner permitted by
applicable law.

 

10.5  Restrictions on Exercise.  The Board of Directors may, in its discretion,
require as conditions to the exercise of any Option that the shares of Stock
reserved for issuance upon the exercise of the Option shall have been duly
listed, upon official notice of issuance, upon the New York Stock Exchange or
other principal exchange or market on which the Common Stock is authorized or
listed for trading, and that either:

 

(a) a Registration Statement under the Securities Act of 1933, as amended, with
respect to said shares shall be effective; or

 

(b) the Participant shall have represented at the time of purchase, in form and
substance satisfactory to the Company, that it is such Participant’s intention
to purchase the shares for investment and not for resale or distribution.

 

ARTICLE XI

 

ADMINISTRATION

 

11.1  Appointment of Committee.  The Board of Directors shall appoint a
committee (“Committee”) to administer the Plan, which shall consist of no fewer
than two (2) members of the Board of Directors. Members of the Committee who are
Employees shall be eligible to purchase Stock under the Plan.

 

11.2  Authority of Committee.  Subject to the express provisions of the Plan,
the Committee shall have plenary authority in its discretion to interpret and
construe any and all provisions of the Plan, to adopt rules and regulations for
administering the Plan, and to make all other determinations deemed necessary or
advisable for administering the Plan. The Committee’s determination regarding
the foregoing matters shall be conclusive. The Committee may delegate its
authority as it deems necessary or appropriate.

 

11.3  Rules Governing Administration of the Committee.  The Board of Directors
may from time to time appoint members of the Committee in substitution for or in
addition to members previously appointed and may fill vacancies, however caused,
in the Committee. The Committee may select one of its members as its Chairman
and shall hold its meetings at such times and places as it shall deem advisable
and may hold telephonic meetings. A majority of its members shall constitute a
quorum. All determinations of the Committee shall be made by a majority of its
members. The Committee may correct any defect or omission or reconcile any
inconsistency in the Plan, in the manner and to the extent it shall deem
desirable. Any decision or determination reduced to writing and signed by a
majority of the members of the Committee shall be as fully effective as if it
had been made by a majority vote at a meeting duly called and held. The
Committee may appoint a secretary and shall make such rules and regulations for
the conduct of its business as it shall deem advisable.

 

ARTICLE XII

 

 

MISCELLANEOUS

 

12.1  Designation of Beneficiary.  A Participant may file a written designation
of a beneficiary who is to receive any Stock and/or cash that such Participant
would be entitled to under the Plan. Such designation of beneficiary may be
changed by the Participant at any time by written notice to the designated
office of the Company. Upon the death of a Participant and upon receipt by the
Company of proof of identity and existence at the Participant’s death of a
beneficiary validly designated by the Participant under the Plan, the Company
shall deliver such Stock and/or cash to such beneficiary. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall deliver such Stock and/or cash to the executor or administrator of
the estate of the Participant, or if no such

 

--------------------------------------------------------------------------------

 

executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Stock and/or cash to the spouse
or to any one or more dependents of the Participant as the Company may
designate. No beneficiary shall, prior to the death of the Participant by whom
he has been designated, acquire any interest in the Stock or cash credited to
the Participant under the Plan.

12.2  Transferability.  Neither payroll deductions credited to a Participant’s
account nor any rights with regard to an Option granted under the Plan may be
assigned, transferred, pledged, or otherwise disposed of in any way by the
Participant, other than by will or the laws of descent and distribution. Any
such attempted assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw funds in accordance with Article 8.

 

12.3  Use of Funds.  All payroll deductions received or held by the Company
under this Plan may be used by the Company for any corporate purpose and the
Company shall not be obligated to segregate such payroll deductions.

 

12.4  Adjustment Upon Changes in Capitalization.

 

(a) If, while any Options are outstanding, the outstanding shares of Stock of
the Company have increased, decreased, changed into, or been exchanged for a
different number or type of shares or securities of the Company through
reorganization, merger, recapitalization, reclassification, stock split (whether
or not effected in the form of a stock dividend), reverse stock split or similar
transaction, equitable and proportionate adjustments shall be made by the
Committee in the number and/or type of shares of Stock that are subject to
purchase under outstanding Options and to the Option Price applicable to such
outstanding Options. In addition, in any such event, the number and/or type of
shares of Stock which may be offered in the Offerings described in Article 4
hereof shall also be proportionately adjusted.

 

(b) Upon the dissolution or liquidation of the Company, or upon a
reorganization, merger or consolidation of the Company with one or more
corporations as a result of which the Company is not the surviving corporation,
or upon a sale of substantially all of the assets or stock of the Company to
another corporation, the holder of each Option then outstanding under the Plan
will thereafter be entitled to receive at the next Offering Termination Date
upon the exercise of such Option for each share as to which such Option shall be
exercised, as nearly as reasonably may be determined, the cash, securities
and/or property which a holder of one share of Stock was entitled to receive
upon and at the time of such transaction. The Board of Directors shall take such
steps in connection with such transactions as the Board shall deem necessary to
assure that the provisions of this Section 12.4 shall thereafter be applicable,
as nearly as reasonably may be determined, in relation to the said cash,
securities and/or property as to which such holder of such Option might
thereafter be entitled to receive.

 

12.5  Amendment and Termination.  The Board of Directors shall have complete
power and authority to terminate or amend the Plan; provided; however, that the
Board of Directors shall not, without the approval of the stockholders of the
Company (a) increase the maximum number of shares that may be issued under the
Plan (except pursuant to Section 12.4 hereof); or (b) amend the requirements as
to the class of Employees eligible to purchase Stock under the Plan. No
termination, modification, or amendment of the Plan may, without the consent of
a Participant then holding an Option under the Plan to purchase stock, adversely
affect the rights of such Participant under such Option.

 

12.6  No Employment Rights.  The Plan does not, directly or indirectly, create
in any Employee or class of Employees any right with respect to continuation of
employment by any Participating Company, and it shall not be deemed to interfere
in any way with any Participating Company’s right to terminate, or otherwise
modify, an Employee’s employment at any time.

 

12.7  Effect of Plan.  The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.

 

12.8  Governing Law.  The law of the State of Florida will govern all matters
relating to this Plan except to the extent it is superseded by the laws of the
United States.

 

 